Case 7:20-cr-00583 Document1 Filed on 02/15/20 in TXSP eefRe Lob A riet c
ates District Cour
Southern District Of Teras
FILED

FEB 02
David J. Bradley, Clerk

AO 91 (Rey: 1 Wl 1), Criminal Complaint

UNITED STATES DISTRICT COURT
for the
Southern District of Texas:

 

 

 

United States of America )
v.- J
Joshua MARTINEZ } — CaseNo. [M—Qu0 oy 3\- mM
YOB: 1995, COC: USA )
Maricela YANEZ )
YOB:1995, COC: USA }
)
Defendant(s).
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best.of my knowledge and belief.
On or:about the date(s) of February 13 in the-county of __ Hidalgo ‘in the
Southern District of Texas. , the defendant(s) violated:
‘Code Section Offense Description ;
21 USC 841(a)(1) Knowingly and Intentionally Possess with the Intent to Distribute
21U8SC 952 | approximately 45.58 kilograms of liquid methamphetamine, a Schedule Il.

 

controlled substance and Knowingly and Intentionally IMegally Import into the
United States approximately 45.58 kilograms of liquid methamphetamine, a
Schedule. {] Controlled: Substance.

This:criminal complaint is based. on these facts:

SEE ATTACHMENT "A"

& Continued on the attached sheet.

 

 

 

 

 

is{ Gregory Connolly.
Submitted by reliable electronic means, sworn to Complainant's signature
and attested to telephonically per Fed, R. €r.4.1, Gregory Connolly, HSI Special Agent
and probable cause found-on: : Primed name avd tle
Sworn to before me and signed in my presence, LY,
' .
Date: o21s/2020 C& af} GPA of) kL
(A: Judge's signature

Ot McAllen, Texas u.o/ Magistrate Judge J. Scott Hacker
City and state: , WV / Printed name.and title:

A gerd ved. -y Lbet Guerer, |

 

scouts
Case 7:20-cr-00583 Document1 Filed on 02/15/20 in TXSD Page 2 of 4

ATTACHMENT A

On February 13, 2020, Homeland Security Investigations (HSI) arrested two individuals,
Joshua Martinez (hereinafter known as MARTINEZ) and Maricela YANEZ (hereinafter known
as YANEZ) in Hidalgo, Texas. At the time of the Defendants arrest, they were in possession of
45.58 kilograms of liquid methamphetamine, which was hidden inside the gas tank of a 2003
Ford Expedition.

At approximately 1920hrs, MARTINEZ and YANEZ applied for entry at the Anzalduas
Port of Entry (POE) in a Ford Expedition. Both MARTINEZ and YANEZ presented California
identification cards and state of California birth certificates. MARTINEZ stated they lived in
California and that they drove to Monterrey, MX to visit his sick grandmother. MARTINEZ
stated after visiting his sick grandmother that they were crossing into Texas before driving back
to California because they were afraid of driving back to California through Mexico.

While speaking with MARTINEZ and YANEZ, another Customs and Border Protection
officer (CBPO) checked underneath the vehicle and noticed tampering on the Expedition’s gas

tank. The primary CBPO used a mirror to confirm and the vehicle was sent for a secondary

inspection.

At secondary, a CBPO asked MARTINEZ who owned the Expedition. Both
MARTINEZ and YANEZ answered at the same time and gave conflicting answers.
MARTINEZ stated it was not their vehicle, however, YANEZ stated it was their vehicle and
they were about to pay it off.

Because of the evidence of the gas tank being tampered with, CBPOs at secondary asked
further questions about the vehicle. Both MARTINEZ and YANEZ stated they had purchased
the vehicle from a mechanic in California. MARTINEZ and YANEZ both stated no mechanical
work had been done on the vehicle in 3 months, and additionally that no mechanical work had
been done to the vehicle in Mexico. Furthermore, both MARTINEZ and YANEZ stated no one

other than themselves had been in contact or control of the vehicle. The vehicle was sent to

secondary inspection. While in secondary inspection, YANEZ conducted a complete reset of her
cellphone, subsequently deleting everything on her phone. Both MARTINEZ and YANEZ were
then secured inside of the POE, |

While MARTINEZ and YANEZ were secured, CBPOs conducted an inspection of the
vehicle’s gas tank which was found to contain 6 packages containing 45.58 kilograms of liquid
‘methamphetamine, a schedule II controlled substance.

2
Case 7:20-cr-00583 Document 1 Filed on 02/15/20 in TXSD_ Page 3 of 4

ATTACHMENT A

The HSI duty agent arrived at the POE and read both MARTINEZ and YANEZ their
rights; both waived their rights verbally and in writing. During the interview of MARTINEZ,
the HSI special agent (SA) noticed multiple inconsistencies in MARTINEZ’s story.
MARTINEZ initially stated he started driving from the Fresno, CA area on the January 21, 2020,
with his ultimate destination being Monterrey, MX. MARTINEZ stated that after leaving Fresno,
he and YANEZ drove East and eventually crossed into Mexico through the Nogales, AZ POE on
January 22, 2020. During the post-MIRANDA questioning of MARTINEZ, he further stated he
and YANEZ were the only people who drove the Expedition to Monterrey, MX. He claimed that
they only stopped to sleep at truck stops. However, MARTINEZ also claimed that once in
Mexico, he and YANEZ stopped to pick up his cousin just south of the Nogales, POE.

However, crossings records showed MARTINEZ and YANEZ both entered the United
States from Mexico on foot through the San Ysidro, CA POE on January 18, 2020. After
entering, records indicate that both MARTINEZ and YANEZ then exited through the Otay
Mesa, CA POE near Tecate, MX on January 19, 2020 while driving the same 2003 Ford
Expedition in which they entered the Anzalduas POE. HSI SA conducted a search of the records
for Nogales, AZ POE and neither MARTINEZ nor YANEZ exited the United States at that
location. Based on these records plus my training and experience, I believe that MARTINEZ was
being deceptive about the real purpose of his trip to Mexico and his travel to Monterrey.

During the post-MIRANDA questioning of YANEZ, she claimed that she along with
MARTINEZ and her brother drove from the Fresno, CA area. This contradicted MARTINEZ’s
statement MARTINEZ and YANEZ drove alone from the Fresno area. YANEZ’s statement also
contradicts crossing records from Otay Mesa which only show MARTINEZ and YANEZ
crossing the Expedition into Mexico. Furthermore, YANEZ stated they did not stop to pick up
anyone in Mexico. Her story contradicts MARTINEZ?’s story that they stopped to pick up his
cousin.

When asked about their time in Mexico, MARTINEZ stated he and YANEZ stayed in -

| multiple hotels for approximately 10 nights. YANEZ stated she and MARTINEZ stayed in one
hotel during their stay in Mexico. ,

When asked about the vehicle, YANEZ stated MARTINEZ would leave with the vehicle
by himself and go to the convenient store for no longer than 5-10 minutes, while MARTINEZ
stated he never left with the vehicle by himself at any point.

Oo
Case 7:20-cr-00583 Document1 Filed on 02/15/20 in TXSD Page 4 of 4

ATTACHMENT A

During questioning, YANEZ stated multiple times she and MARTINEZ stayed with her
uncle, then would try and correct herself and state it was MARTINEZ’ uncle. MARTINEZ
stated it was his uncle they visited, along with his sick grandmother, and they never stayed with
him, while YANEZ stated they did stay with the uncle.

Due to the multiple inconsistencies in YANEZ and MARTINEZ’s stories, I believe that
they were attempting to conceal the fact that they knowingly and intentionally imported from the
United Mexican States into the United States, the 45.58 kilograms found in the gas tank, and
once in the United States, that intended to distribute or deliver the narcotics to another
individual.
